Citation Nr: 1011295	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  99-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected intervertebral disc 
syndrome of the lumbar spine, to include on an extraschedular 
basis.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the RO.  

In a March 2006 decision, the Board increased the initial 
evaluation for the service-connected intervertebral disc 
syndrome of the lumbar spine from 20 to 40 percent.  The 
Veteran appealed this decision, insofar as an even higher 
evaluation had not been assigned, to the United States Court 
of Appeals for Veterans Claims (Court).  

In April 2007, the Veteran's attorney and his VA entered into 
a Joint Motion for remand.  This Motion was granted in a May 
2007 Court Order, and the case was returned to the Board.  

In July 2007, the Board remanded the case to the RO for 
additional development and adjudication.  

In March 2008, the Board denied the Veteran's claim for an 
initial rating in excess of 40 percent for service-connected 
intervertebral disc syndrome of the lumbar spine and remanded 
the issue of an increased rating on an extraschedular basis 
for additional development.  

The Veteran appealed the Board's March 2008 decision to the 
Court.  In an October 2008 Order, the Court granted the 
parties' Joint Motion for remand, vacating the decision and 
remanding the case for compliance with the terms of the 
motion.  

As the Court lacks jurisdiction over issues remanded by the 
Board, Breeden v. Principi, 17 Vet. App. 475, 478 (2004), the 
issue of a higher evaluation on an extraschedular basis was 
not addressed by the Court and remains before the Board.  

In November 2008, this matter was remanded by the Board to 
the RO for additional development and adjudication.  

A review of the record reflects that the Veteran has timely 
appealed the issue of entitlement to TDIU rating under 38 
C.F.R. § 4.16(b), in connection with his appeal of an initial 
rating in excess of 40 percent for the service-connected low 
back disability.  

Regardless, the Court has held that a TDIU is encompassed in 
a claim for increased rating or the appeal of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see 61 
Fed. Reg. 66749, VAOPGPREC 6-96, slip op. at 15 (1996) (The 
issue of entitlement to a TDIU rating under section 4.16(b), 
based solely upon a disability which is the subject of a 
current appeal, may be considered a component of that higher-
rating claim to the same extent that the issue of an 
extraschedular rating under section 3.321(b)(1) may be); AB 
v. Brown, supra.  Therefore, the issue of a TDIU rating is 
properly before the Board.  

As will be discussed, the issues of a higher initial rating, 
to include on an extraschedular basis and entitlement to TDIU 
rating are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

In light of the additional argument recently presented by the 
Veteran's attorney, the Board is required to remand the case, 
even though such action will, regrettably, further delay a 
decision on the remaining matters on appeal.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).  

In November 2008, the Board remanded this matter for another 
VA examination because the October 2007 VA examination was 
deemed to be inadequate for rating purposes pursuant to the 
Joint Motion for Remand.  

In the Joint Motion, the parties agreed that the Board erred 
by not addressing whether the October 2007 VA examination was 
adequate when the examiner did not directly address whether 
the Veteran had persistent symptoms compatible with sciatic 
neuropathy.  

The parties noted, in part, that, although the VA examiner 
found that the Veteran's sciatic nerves were tender to 
palpation at the mid-buttocks area, he did not indicate 
whether this finding was consistent with a persistent symptom 
compatible with sciatic neuropathy, nor did he reconcile this 
finding with his conclusion that there was no evidence of 
radiculopathy.  

Further, the Veteran's attorney asserted that the October 
2007 VA examination was inadequate because the VA examiner 
did not conduct an EMG (electromyogram) test or MRI (magnetic 
resonance imaging).  He also stated that the VA examiner 
dismissed evidence that the Veteran had back spasms.  (See 
March 2008 Written Statement).  

Although some of these concerns were not initially expressed 
until after the Joint Motion for Remand, they do require 
comment as to the adequacy of any examination conducted to 
fully evaluate the severity of the service-connected 
disability.  

The Veteran was afforded another VA examination in March of 
2009.  The VA examiner found no evidence of radiculopathy.  
However, the VA examiner did not request that an EMG test or 
an MRI be performed or explain why neither was required to 
fully evaluate the service-connected low back disability.  

Therefore, the case must be returned to the RO to determine 
the nature and extent of any separately ratable neurological 
deficits due to the service-connected low back disability.  

The issue must be remanded to afford the Veteran another VA 
examination to ascertain the current nature of his 
disability.  On remand, the Veteran should be scheduled for 
VA orthopedic and neurological examination(s), with 
appropriate examiners, to ascertain the current nature and 
extent of his low back disability, to include any related 
nerve impairment.  Clinical findings must be reported in 
detail, including neurological findings, measurement of range 
of motion, limitation of function, and pain.  

Additionally, at an earlier time, the Board had directed the 
RO to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
consideration of whether "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disabilit[y]" was 
warranted.  

This request was based on the then uncontroverted findings 
and statements reported in connection with the VA examination 
in October 2007.  

The failure to comply with the Board's remand directive in 
this matter constitutes a violation of the Veteran's due 
process rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Veteran has subsequently asserted that he was 
totally disabled due to his service-connected back injury as 
indicated by the May 2009 VA Form 9, which was not reflected 
by the assigned 40 percent rating.  Such factors affecting 
the Veteran's employment status raises the issue of a TDIU 
rating pursuant to 4.16(b) due to his service-connected low 
back disability.  

In order to afford the Veteran every consideration with 
respect to the present appeal concerning the service-
connected low back disability, and to ensure full compliance 
with due process requirements in light of the holdings of the 
Court and the VA General Counsel, it is the opinion of the 
Board that additional development is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, and have treated him for his 
service-connected back disability.  The 
aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  

2.  The RO should arrange for the Veteran 
to undergo VA neurological and orthopedic 
examinations, by appropriate 
examiner(s)..  The entire claims file, to 
include a copy of this REMAND, must be 
made available to the examiner(s) 
designated to examine the Veteran, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  

All appropriate tests and studies, to 
include x-ray studies, MRI, EMG and a 
nerve conduction study should be 
accomplished (with all findings made 
available to the examiner(s) prior to 
completion of the report), and all 
clinical findings should be reported in 
detail to determine the nature and 
severity of the service-connected low 
back disability.  

If the examiner finds that any such 
testing is not required to fully evaluate 
the current extent of the service-
connected low back disability, this must 
be clearly stated and fully explained.  

The orthopedic examiner should conduct 
range of motion testing expressed in 
degrees.  The examiner should address 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back disability.  

In particular, in connection with the 
current rating criteria, the examiner 
should state if the Veteran is 
experiencing findings that more nearly 
approximate unfavorable ankylosis of the 
entire thoracolumbar spine based on 
actual restriction of motion or as the 
result of added functional loss due to 
pain, to include during episodes of 
increased symptoms performing routine 
movement or other activity related to 
occupational pursuits.  

In this regard, the physician should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss and/or 
any of the other symptoms during flare-
ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the service-
connected low back disability.  The 
examiner should also offer an opinion as 
to whether the Veteran has any separately 
ratable neurological residual, such as 
neuropathy (in addition to 
musculoskeletal residuals) as a 
manifestation of the service-connected 
low back disability.  

In addition, in terms of the older 
version of the rating criteria, the 
examiner should expressly state whether 
the Veteran is experiencing pronounced 
Intervertebral Disc Syndrome with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc, little intermittent relief.  

Finally, in terms of the latest version 
of the rating criteria, is the Veteran 
shown to experience Intervertebral Disc 
Syndrome manifested by incapacitating 
episodes having a total duration of at 
least six weeks during the past twelve 
months.  

If so, considering all clinical findings, 
the examiner should provide an assessment 
as to whether any impairment of the 
nerves is best characterized as resulting 
in mild, moderate, moderately severe, or 
severe incomplete paralysis; or complete 
paralysis.  

The examiner(s) should set forth all 
examination findings and the complete 
rationale for the conclusions reached in 
printed (typewritten) report(s).  

The examiner(s) should also provide an 
assessment as to the extent of the 
Veteran's functional impairment that is 
attributable solely to his service-
connected low back disability.  
Specifically, the physician(s) should 
render an opinion as to whether, 
notwithstanding any impairment due to the 
Veteran's nonservice-connected 
disabilities, the service-connected low 
back disability alone is so disabling as 
to render him unable to obtain and 
maintain substantially gainful employment 
consistent with occupational and 
educational background.  

3.  The RO then should refer this matter 
to the Under Secretary for Benefits or 
the Director of the Compensation and 
Pension Service for consideration of 
whether "an extraschedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disabilit[y]" is 
assignable and to provide detailed 
reasons and bases in support of that 
decision.  38 C.F.R. § 3.321 (b)(1).  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal, to include on 
whether an increased rating is assignable 
on an extraschedular basis, in light of 
all pertinent evidence and legal 
authority.  If any benefits sought on 
appeal remain denied, the RO should 
furnish to the Veteran and his attorney 
an appropriate Supplemental Statement of 
the Case that includes clear reasons and 
bases for all determinations and afford 
them the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


